In its application for rehearing, the Fournet Land Company, Inc., asserts that our opinion and decree might be construed so as to grant to the district judge the discretion of ordering a new survey. A reading of the opinion shows that no such right or discretion was granted to the district *Page 544 
judge. There is no ambiguity or uncertainty.
Both applications are refused.
O'NIELL, C.J., agrees that there is no ambiguity in the decree rendered in this case, hence he sees no reason for this PER CURIAM.